The petition for rehearing is granted. The orders denying certiorari, ante, p. 766, are vacated and the petitions for writs of certiorari to the County Court of Kings County, New York, in Nos. 606 and 619, and to the Court of Appeals of New York in No. 610, are granted. Execution and enforcement of the sentence of death in each of these cases is stayed until the further order of this Court.
Mr. Justice Murphy and Mr. Justice Jackson took no part in ’the consideration or decision of these applications.